Citation Nr: 1739693	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  09-32 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from October 1971 to October 1974.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Houston, Texas, Regional Office (RO). In May 2013, October 2014, October 2015, and March 2016, the Board remanded the appeal to the RO for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

On January 31, 2017, the Board received additional evidence in support of the  appeal. For those claims where the substantive appeal was received prior to February 2, 2013, the receipt of additional evidence that has not been reviewed by the RO prior to Board review must be remanded for the issuance of a Supplemental Statement of the Case, absent a waiver of the review by the Veteran. The Veteran's substantive appeal was received in June 2008, without a waiver of RO review. An April 2017 letter was sent to the Veteran and his representative requesting waiver of RO review, however, no response was received within 45 days. Therefore remand is necessary for the RO to issue an SSOC. 

The appeal is therefore REMANDED for the following: 

Issue a Supplemental Statement of the Case to the Veteran and conduct any further appellate proceedings. Return the case to the Board if the issue is not resolved to the Veteran's satisfaction.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




